Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephens (US 2013/0019057).

Regarding claim 1, Stephens discloses a data storage device comprising:
a storage [see Fig. 1, SSD array 140]; and
a controller for controlling the storage [see Fig. 1, memory controller 120],
wherein the controller comprises a garbage collection (GC) control component that is configured to predict whether or not at least one memory block is to be invalidated based on a new write command with respect to a logical address having a previous write record [see paragraphs 15 and 46- 47, FTL of controller, which implements garbage collection, may determine if data is to be invalided by comparing LBA address of current write operation to LBA’s from previous writes], and the GC control component is further configured to adjust a GC policy when the invalidation of the memory block is predicted [see paragraphs 47 & 94, a spare block is needed to store the overwrite data, so a physical memory block is garbage collected (execution of garbage collection is interpreted as adjusting a GC policy, as evidenced in claim 2 below)], wherein the GC policy comprises at least one of execution of the GC, a GC trigger condition is and a number of free blocks to be collected in the GC [see paragraph 47, a spare block is needed to store the overwrite data, so a physical memory block is garbage collected, the execution of garbage collection thus being the change in  GC policy (i.e. garbage collection is changed from not being performed to being performed]. 

Regarding claim 3, Stephens discloses the data storage device of claim 1, wherein the GC control component is configured to determine whether a logical address in the new write command is maintained in a map table or is flagged as an unmapped state to identify the previous write record [see paragraphs 14-15; logical to physical mapping information is used to determine if a LBA for a write has previously been written].

Regarding claim 4, Stephens discloses the data storage device of claim 1, wherein the new write command includes a plurality of new write commands, wherein the GC control component is configured to predict the invalidation of the at least one memory block when logical addresses included in the plurality of new write commands that are sequentially provided are consecutive and a size of data included in the plurality of new write commands is not less than a set size [see paragraphs 68-69; plurality of sequential writes may be queued, and when of a certain length, may trigger garbage collection process, the garbage collection process including invalidating and erasing a data block].

Regarding claim 5, Stephens discloses the data storage device of claim 1, wherein the GC control component predicts the invalidation of the at least one memory block when an invalidated amount of mapping information with respect to a specific memory block associated with the new write command is not less than a set amount [see paragraph 48; block with the largest amount of invalid data (i.e. amount of invalid data is not less than all other blocks) is selected for the garbage collection process, the garbage collection process including invalidating and erasing a data block]].

Regarding claim 6, Stephens discloses the data storage device of claim 1, wherein the GC control component predicts the invalidation of the at least one memory block when an overwrite request with respect to bulk data having an invalidated record after a writing operation is received by the GC control component [see paragraphs 68-69 & 94-95; plurality of overwrite data may be buffered, and when of a certain size, data is written and triggers garbage collection process, the garbage collection process including invalidating and erasing a data block].

Claims 7-11 and 13-17 recite similar limitations as claims 1 and 3-g6 above and are rejected using the same reasons and mappings.

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. Applicant argues, on page 10 of remarks, that “As such, it appears that Stephens discloses performing garbage collection. However, Stephens does not disclose or teach a GC policy comprising at least one of execution of GC, a GC trigger condition, and a number of free blocks to be collected by the GC. Moreover, Stephens does not disclose or teach changing the GC policy.
	Claim 1 now recites that a GC policy may comprise an execution of GC. Therefore, the actual execution of the garbage collection may be the GC policy. That means, when a spare block is needed to store the overwrite data due to invalidation in the system of Stephens, a physical memory block is garbage collected, and the execution of the garbage collection is the change in GC policy (i.e. garbage collection is changed from not being performed to being performed). Some possible amendments to overcome the prior art of record and bring the claims closer to allowability would include changing the final limitation from “at least one of” to “two or more”, or defining the GC policy to not include “execution of GC”.

	CLOSING COMMENTS
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137